Matter of Brighton Grassroots, LLC v Town of Brighton Planning Bd. (2022 NY Slip Op 01651)





Matter of Brighton Grassroots, LLC v Town of Brighton Planning Bd.


2022 NY Slip Op 01651


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


144 CA 21-00346

[*1]IN THE MATTER OF BRIGHTON GRASSROOTS, LLC, PETITIONER-PLAINTIFF-APPELLANT,
vTOWN OF BRIGHTON PLANNING BOARD, TOWN OF BRIGHTON TOWN BOARD, TOWN OF BRIGHTON, M & F, LLC, DANIELE SPC, LLC, MUCCA MUCCA LLC, MARDANTH ENTERPRISES, INC., DANIELE MANAGEMENT, LLC, COLLECTIVELY DOING BUSINESS AS DANIELE FAMILY COMPANIES, RESPONDENTS-DEFENDANTS-RESPONDENTS, ET AL., RESPONDENTS-DEFENDANTS. 


THE ZOGHLIN GROUP, PLLC, ROCHESTER (MINDY L. ZOGHLIN OF COUNSEL), FOR PETITIONER-PLAINTIFF-APPELLANT. 
WEAVER MANCUSO BRIGHTMAN PLLC, ROCHESTER (JOHN A. MANCUSO OF COUNSEL), FOR RESPONDENTS-DEFENDANTS-RESPONDENTS TOWN OF BRIGHTON PLANNING BOARD, TOWN OF BRIGHTON TOWN BOARD, AND TOWN OF BRIGHTON.
WOODS OVIATT GILMAN LLP, ROCHESTER (JOHN C. NUTTER OF COUNSEL), FOR RESPONDENTS-DEFENDANTS-RESPONDENTS M & F, LLC, DANIELE SPC, LLC, MUCCA MUCCA LLC, MARDANTH ENTERPRISES, INC., AND DANIELE MANAGEMENT, LLC, COLLECTIVELY DOING BUSINESS AS DANIELE FAMILY COMPANIES. 

	Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered February 4, 2021. Petitioner-plaintiff "appeals from that part of the . . . [o]rder that did not enjoin the Town of Brighton from issuing any more permits/certificates until the traffic mitigation measures were complete." 
It is hereby ORDERED that said appeal is unanimously dismissed without costs as moot (see e.g. Matter of Hool v Collins, 34 NY2d 617, 617 [1974]; Matter of Samantha WW. v Gerald XX., 107 AD3d 1313, 1315 [3d Dept 2013]; Matter of Harper v Fischer, 67 AD3d 1279, 1280 n [3d Dept 2009]).
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court